537 U.S. 1086
NEVADA DEPARTMENT OF HUMAN RESOURCES ET AL.v.HIBBS ET AL.
No. 01-1368.
Supreme Court of United States.
December 16, 2002.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.


2
C. A. 9th Cir. [Certiorari granted, 536 U. S. 938.] Motion of the Solicitor General for divided argument granted. Motion of petitioners Nevada Department of Human Resources et al. and State of Alabama for leave for State of Alabama to participate in oral argument as amicus curiae and for divided argument denied.